Citation Nr: 0803196	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-25 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an increased evaluation for bilateral 
tinnitus, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to January 
1963, and from August 1867 to July 1970.  Other unverified 
service has also been reported.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's 
claims.  The veteran testified at a hearing in December 2007 
before the undersigned Veterans Law Judge.

In December 2007, the veteran submitted a statement written 
on a letter sent to him by VA.  He noted that the 
supplemental statement of the case (SSOC) inaccurately 
characterized his hearing loss evaluation as 10 percent, when 
it is actually 0 percent.  A review of the claims file 
indicates that he is correct.  His bilateral hearing loss 
disability is rated as non-compensable.  The title page of 
this decision reflects the correct status of the veteran's 
appeal.  


FINDINGS OF FACT

1.  In December 2004, the veteran's puretone threshold 
averages were 48 for the right ear and 51 for the left ear 
and his speech scores were 94 percent for both ears; and in 
May 2007, the veteran's puretone threshold averages were 53 
for the right ear and 58 for the left ear and his speech 
scores were 94 percent for both ears.

2.  The veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum rating authorized under 
Diagnostic Code 6260.

CONCLUSION OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  See 38 U.S.C.A. §§ 1155 (West 
2002), 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002), 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2007), Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his hearing loss and tinnitus are 
more severe than the current evaluations indicate, and he is 
therefore entitled to increased evaluations.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the veteran to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision 


on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Here, the veteran is challenging the 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and a disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted private treatment records.  The veteran also 
submitted numerous lay statements in support of his appeal, 
and was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
The veteran was afforded a VA medical examinations in May 
2007 and December 2004.  Although the veteran stated at his 
hearing that his hearing loss had worsened since the May 2007 
examination, the Board finds that a new examination is not 
necessary, as the May 2007 results are consistent with those 
of the December 2004 examination and as the veteran's 
description of his hearing difficulties before and after May 
2007 remains the same.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Hearing Loss
In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
defective hearing range from noncompensable to 100 percent, 
based upon organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with 


the average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 Hertz (cycles per second).  The schedule allows for such 
audiometric test results to be translated into a numeric 
designation ranging from Level I, for essentially normal 
acuity, to Level XI, for profound deafness, in order to 
evaluate the degree of disability from service-connected 
defective hearing.

Recently, in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007), the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board has considered whether 
the veteran is entitled to staged ratings at any time during 
the appeal period.  Finally, the veteran complains that his 
service medical records were not considered when assessing 
his current level of disability.  Service connection has 
already been established for his hearing loss and tinnitus.  
The focus of this appeal is the level of disability related 
to this hearing problems that have manifest during the appeal 
period.  His hearing loss is service was considered when the 
RO considered the question of whether to grant of service 
connection.  The levels of loss during service are not 
relevant in the context of the current appeal.  

At his VA examination of December 2004, the veteran's 
puretone threshold averages were 48 for the right ear and 51 
for the left ear and his speech scores were 94 percent for 
both ears.  Using tables VI and VII from 38 C.F.R. § 4.85, 
the veteran is assigned Level I for both ears, resulting in a 
noncompensable rating under Table VII, Diagnostic Code 6100.  
At his VA examination of May 2007, the veteran's puretone 
threshold averages were 53 for the right ear and 58 for the 
left ear and his speech scores were 94 percent for both ears.  
Using tables VI and VII from 38 C.F.R. § 4.85, the veteran is 
assigned Level I for the right ear and Level II for the left 
ear, resulting in a noncompensable rating under Table VII, 
Diagnostic Code 6100.

Multiple private audiological examinations were conducted.  
In October 2004 and in an undated notation, the veteran's 
speech discrimination scores were 88 percent for the left ear 
and 92 percent for the right ear.  However, the audiometry 
examination in October 2004 is in chart form, and 
uninterpreted, and there is no indication that the testing 
was conducted in accordance with regulatory standards.  The 
consultation report does not indicate that the Maryland CNC 
Word list was used to determine the veteran's word 
recognition score.  Thus, these findings may not be 
considered for rating purposes.  See 38 C.F.R. § 4.85(a).  
However, even if the reported speech discrimination findings 
from this examination were utilized with the puretone 
threshold averages of the most recent VA examination, a 
compensable rating would not be warranted.  

The evidence does not demonstrate that the veteran's 
bilateral hearing loss has worsened since the May 2007 
examination, and thus a remand for another examination is not 
warranted.  His complaints at his hearing before the Board 
are essentially the same as those reflected in his statements 
prior to the 2007 examination. Additionally, the evidence 
does not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321 is not warranted.

The veteran's contentions regarding his hearing deficiencies 
have been considered and there is no question that he 
honestly believes that he is entitled to a higher rating for 
his hearing loss; however, his contentions can not be used as 
competent medical evidence to show that an increased rating 
is warranted under VA law.  As noted above, ratings for 
hearing loss are determined by the mechanical application of 
test results to the tables provided in this document.  The 
evidence does not demonstrate that the veteran has medical 
expertise in this arena.  The results of specific testing 
conducted by skilled individuals is more probative that the 
lay opinions of record.  

Here, the mechanical application of the Rating Schedule 
clearly indicates that the veteran is not entitled to a 
higher (compensable) rating for his bilateral hearing loss.  
The Board has considered the doctrine of reasonable doubt and 
finds that, if 


reasonable doubt can be applied where the Rating Schedule 
mandates this result, the bilateral hearing impairment more 
nearly approximates a noncompensable evaluation.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.655(b), 4.3, 4.7, 4.85, Diagnostic 
Code 6100.

Tinnitus

The veteran asserts that an increased evaluation is warranted 
for his service-connected tinnitus.  He has been assigned a 
10 percent rating for tinnitus under Diagnostic Code 6260.  
This is the highest possible schedular rating for this 
disability.  Separate 10 percent ratings are not assignable 
for tinnitus. The Federal Circuit reversed the decision in 
Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), and affirmed 
VA's long-standing interpretation of Diagnostic Code 6260 as 
authorizing only a single 10 percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 
 
Consideration must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  In 
such cases, a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  There is 
nothing in the record to suggest the existence of such an 
unusual disability picture so as to render application of the 
regular provisions impractical. 
 
In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
criteria of the Rating Schedule preclude an evaluation in 
excess of 10 percent for tinnitus.  Appeals where the law and 
not the evidence is dispositive are terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). No 
more than a 10 percent schedular evaluation may be assigned 
for tinnitus. 
 




ORDER

The appeal for a compensable evaluation for bilateral hearing 
loss is denied.

The appeal for an evaluation in excess of 10 percent for 
bilateral tinnitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


